HEDRICK, Judge.
Defendants contend the trial court erred in denying their motion to continue when the co-defendant withdrew his plea of not guilty and entered a plea of guilty. A motion for a continuance is addressed to the sound discretion of the trial court whose ruling thereon is not reviewable except in the case of manifest abuse. State v. Stepney, 280 N.C. 306, 185 S.E. 2d 844 (1971); State v. Penley, 6 N.C. App. 455, 170 S.E. 2d 632 (1969). There being no showing of abuse of discretion in the trial court’s refusal to grant the continuance, this assignment of error must be overruled.
Defendants next assign as error the admission into evidence of the testimony of Deputy Sheriff Dennis Burgess for the purpose of corroboration when, according to defendants, such testimony did not corroborate the testimony given by the principal witness (Mrs. B. M. Melton). There is no question that Officer Burgess did mention one fact — Mrs. Melton pushing defendant Dewberry — which Mrs. Melton failed to disclose during her testimony; however, slight inconsistencies between the prior witness’ statements and the corroborating witness’ testimony do not “render the corroborating evidence incompetent, but [go] merely to its weight, it being for the jury to *749determine whether or not the testimony does in fact corroborate the witness.” 2 Strong, N. C. Index 2d, Criminal Law, § 89, p. 615.
Defendants assign as error the denial of their motion for judgment as of nonsuit. The evidence presented by the State tended to show the following :
On 27 March 1973 the defendants were riding around in Robert Lipscomb’s car when Terry Dewberry said “he knowed where he could get some easy money. He said at Melton’s Store. . . .” The defendants proceeded to the Melton store and upon arriving there, Dewberry entered the store, unarmed, while the other defendants remained in the car. Mrs. B. M. Melton, 83-year-old operator of the general merchandise store, stated that “this boy came in the store and I had a scared feeling. . . .” Dewberry seized a box containing nearly $700.00 which belonged to Mrs. Melton and fled from the store to the waiting automobile. The defendants later split the money.
This evidence when viewed in the light most favorable to the State, as we are bound to do op a motion for judgment as of nonsuit, is sufficient to overcome such motion and to uphold the verdicts of guilty of common law robbery and conspiracy to commit common law robbery. State v. McNeil, 280 N.C. 159, 185 S.E. 2d 156 (1971).
No error.
Judges Britt and Parker concur.